Case 2:19-cv-00316-RWS Document 48 Filed 01/08/20 Page 1 of 8 PageID #: 1477



                         United States District Court
                                         FOR THE
                     EASTERN DISTRICT OF TEXAS, MARSHALL DIVISION




MERS KUTT,                                            )
                                                      )
        Plaintiff,                                    ) Civil Case 2: 19cv316
                                                     )
                                                     )
            v.                                       )
                                                     )
APPLE INC. EtAL                                      )
       Defendant.




PLAINTIFF S RESPONSE TO DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S

                                AMENDED COMPLAINT

  1. Plaintiff Mers Kutt, submits Defendant s Motion for Dismissal should be denied.

  2. Plaintiff meets the requirements of Defendant’s Statements OF Issues To Be Decided

     and will respond to them below, however he will first oint out that this case has unique

      features’ possibly never experienced in court before and they are relevant to Defendants’

     Motion as well as the case.

  3. In 1995 the patented 981 technology ( ’981 ) was added to the personal computer

     ( PC ), which plaintiff invented in 1973, and that made the PC so powerful that the PC

     now reigns supreme worldwide.

  4. In 2017, the PC was raised to the highest rank of all of the inventions in computers in the

     history of the world. As a result, what the PC has accomplished has put this case in



                                              1
Case 2:19-cv-00316-RWS Document 48 Filed 01/08/20 Page 2 of 8 PageID #: 1478



     Marshall, East Texas in a position to make a huge contribution to the computer field, the

     world s largest discipline.

  5. Even more surprising, this case also has the potential to make a similar contribution at the

     world level because most of the corporate Defendants in this case are giants at both

     levels.


  6. ALL Supercharge PC is the product that includes both 981 technology and ALL

     Chargecard technologies, and they are the 2 latest technologies developed at ALL

     Computers Inc., the company Plaintiff founded in 1975.

  7. ALL Chargecard in 1988 became the only unanimous winner of the computer world’s top

     prize, the Technical Excellence Award. It’s combination with the ‘981 technology in

     1995 resulted in the 7 billion stand-alone PCs and PC-based products also following suit.

  8. The full force of the ALL Supercharge PC was not felt until iPhone began using it in

     2007 and the ‘effective performance level’ increased by an unprecedented factor as high

     as 30/1.

  9. Intel lowered the frequency mainly in an attempt to hide their infringement, however they

     kept it at a level high enough to allow graphics to be added to internet which triggered the

     ‘Dot-Com’ explosive growth of internet and the PC.

  10. The biggest benefactors are the Defendants in this case and as a group they used the same

     tactics of ‘keeping secrets’ and ‘telling lies’ ( S&Ls ) to mislead people in computers

     and the world.

  11. They kept the obsolescence of their products a ‘secret’ for long periods and they ‘lied’

     about the PC and kept the PC a secret for 30 years until IEEE the largest professional

     organization published all the details in the Annals of the History of Computing.



                                              2
Case 2:19-cv-00316-RWS Document 48 Filed 01/08/20 Page 3 of 8 PageID #: 1479



  19. Plaintiff, a Full Professor in mathematics by the age of 32, detected a Scam in the

     process used to increase inflation by a factor of 2/1 during many cycles typically ranging

     between 13 and 17 years. He was surprised he did not detect it earlier, particularly

     because it was grossly unfair with how it was distributing Federal government funds to

     all of the people in United States.

  20. Because the Corporate Defendants and their CEOs in Group B that are involved with

     infringement of 981, are also the same Defendants that have profited hundreds of billion

     dollars as a result of the Scam.

  21. Damages due to ‘981 involvement must be paid to Plaintiff for him to be able to

     redistribute to him, his family and the large number of people involved that supported

     Plaintiff earlier. This portion can be as low as 1% if successful The remainder will be

     deposited in a Charitable Foundation

  22. Plaintiff was concerned about having so many Defendants in the case, however

     fortunately having just the single ‘981 extremely powe ful technology doing so much,

     allows us to very efficiently deal with infringement at Group B level, and possible also

     with the 2 paties in Group A.

  23. Individual cases would be avoided and the individuals Defendants need only provide the

     list of models of Personal Computers and PC-based products involved and their

     respective volumes prior to the hearing, and any that truly do not infringe will also be

     readily flushed out prior to and at the hearing.

  24. The patented ‘981 technology’ is actually easy to understand however its impact on the

     world is unprecedented and probably why Defendant in the remarks that follow obviously




                                               4
Case 2:19-cv-00316-RWS Document 48 Filed 01/08/20 Page 4 of 8 PageID #: 1480



     either did not believe 981 technology was possible or was hoping hard that it would not

     be disclosed.

  25. The volume of total sales of PCs and PC-based products grew to about 7.5 billion since

     1996 (see graph Page 36 of 73 PagelD #: 935). It reached this level with the sale of 4.959

     billion PCs, and the text on the same page indicates how the additional 2.5 billion PC-

     based products were also sold during that period and reached the total of 7.5 billion.

  26. The text on the same page also explains how about 7.0 billion units included the 981

     technology and along with the ZDNet quote that it references, explains that the high

     performance resulting from the ‘981 technology is what generated the high-resolution

     required for the displays to produce the beautiful pictures, which was definitely the

     biggest selling feature of smartphones.

  27. It is also noteworthy that well under 6.7% of the 7.5 billion PC and PC-based products

     brought into the world since 1996, did not include the ‘981 technology, which means well

     over 93.3% PC, and PC-based products such as iPhone, do include ‘981 technology.

  28. This worldwide dominance of the ‘981 technology is what significantly mitigates the

     problems of having so many Defendants (41) and it does it primarily because almost

     everyone is infringing the same ‘981 technology and as a result we are only dealing with

     3 Groups of Defendants and only Group B with 28 Corporations without CEOs.

  29. CEOs will only be involved with the Scam issue, not infringement. Defendant Verizon is

     included in the 28 parties.

  30. In 2017, National Geographic invited Carla Hayden, the United States Librarian of

     Congress, which is the largest and highly respected library in the world, to select the top

     10 inventions in history for changing the world (see Page 22 of 73 PagelD #: 921).



                                               5
Case 2:19-cv-00316-RWS Document 48 Filed 01/08/20 Page 5 of 8 PageID #: 1481



  31. Wright brothers airplane was ranked #2, and Alexander Graham Bell’s telephone was

     ranked #8, and the personal computer ( PC ), was ranked #4.

  32. The combination of National Geographic and the United States Librarian of Congress

     have made a huge, lasting contribution.




                      Other Issues listed Defendant s Motion for Dismi sal

  33. Defendant Verizon’s com ents about Plaintiffs submission of the Amended Complaint

     with attached Summons and the descri tion of the invention along with the proof Plaintiff

     provided earlier as well as above, hardly begs Defendant’s comments such as:

            i. “a host of unintelligible allegations

            ii. “incoherent ramblings

            hi. “some “7 billion   PC-based products of United States Patent of U.S.

                   Patent No. 5,506.981 (“the 981 patent ).

            iv. “dismissal is also appropriate when claims are clearly baseless, including

                   describing fantastical or delusional scenarios


     Plaintiffs Response:


     Defendant Verizon makes no quotes or reference to specific items in the Amended

     Complaint. Defendant comes closest to a reference when in iii. he states some 7 billion

     implying the figure is false, however as indicated above in detail, the Amended

     Complaint explains how the 7 billion was calculated, and also includes a published chart

     (Page 36 of 73 PagelD #: 935) which provides 4.959 billion PCs, and the other 2.5 billion

     PC-based products is also explained.




                                               6
Case 2:19-cv-00316-RWS Document 48 Filed 01/08/20 Page 6 of 8 PageID #: 1482



               Re: II. Statement of Issues to be decided.


  34. As indicated separately below with details, the 981 patent did not expire more than 6

     years before Plaintiff filed suit.


              Rule 12(b)(6) fail to state a plausible claim for relief


  35. As explained above, eveiy party in the Group B had the claims to Group B apply to each

     of the 28 Defendants in Group B, and there were many claims stated in the Amended

     Complaint.


             Rule 12(b)(1) “Plaintiffs complaint is facially frivolous and...

  36. False, and also specific reference to Amended Complaint by Defendant are avoided

     throughout submission of Motion and also deny paragraphs 4 and 5. the 2 include

             Rule 12(b)(4)

  37. A proper Service of Summons and a proper Service of Process were made.

  38. Defendant also claims the ‘981 patent expired more than 6 years ago


  39. Not so, as the date of October 1, 2013, 20 years from Oct 1, 1993, prevails as the ‘many

     changes in the CIP are completely new and significant and with such CIPs the later

     filing date of October 1, 1993 applies.


         the completely new technology is ranked as the #1 computer invention in history,

         while the earlier filing was dropped totally within months and certainly did not win

         any awards in history, or at all, let alone being included in the top 10;


         41 Defendants vs. 1 Defendant;


     - the earlier technology applied only to frequencies under 100MHz while ‘981 applies

         with no limits, lower or higher;

                                               7
Case 2:19-cv-00316-RWS Document 48 Filed 01/08/20 Page 7 of 8 PageID #: 1483



     - the CIP did not use a 2nd crystal which was a major requisite in earlier technology;


     - Plaintiff stopped payment of fees for first filing very quickly because the technology

         had no future;


  40. Closing the CIP issue with the new claims solely relate to new subject matter and is

     assigned the filing date of the later filed CIP application, which in this case is October 1,

     1993, not March or April.

  41. Without the 3000% increase in PC performance, there would not have been the giant

     volumes of web sales by Amazon, and users of social media like Facebook. These

     provide additional proof that Plaintiffs allegations and “ramblings” were definitely

      intelligible and ‘coherent .

  42. The Court should not dismiss due to the filing date which is counter to Defendant’s

     claim. The case was filed on September 20, 2019, which is prior to expiration date of

     Octoberl, 2019.

  43. Closing with a brief reference to facts covered in detail in the Amended Complaint

     relating to the Court will be asked to rule on an earlier ‘filing date’ due to a long list of

     Defendant actions that intentionally caused delays and severe loss of funds, time, and

     energy and just 2 examples are:

             illegal loss (with proof) of $225,000 rental income, due to two female

     Defendants, Azevedo and Devins;

            and the biggest of all, being illegally foreclosed in March, just 6 months before

     the patent expired in October 2013, and evicted in September (with proof),. The condo

     could have been sold earlier to an unsolicited buyer for US$875,000 but Plaintiff enjoyed

     it and also had owned for 32 years without missing a payment.


                                              8
Case 2:19-cv-00316-RWS Document 48 Filed 01/08/20 Page 8 of 8 PageID #: 1484




                                                    Original SIGNED by MERS KUTT


                                                    Mers Kutt, Plaintiff acting pro se
                                                    100 North Alamo
                                                    Marshall, Texas 75670

                                                    mk@merskutt. com
                                                    318 507 1991
                                                    954 607 7482

TO:
Apple Inc. Legal Counsel
1 Infinite Loop,
Cupertino, CA 95014-2083

IBM Corp. Legal Counsel
International Business Machines Corporation
1 New Orchard Road, Armonk, NY 10504-1722;
Armonk, NY 10504-1722;

Plus:
Groups B and C (Addresses in Parties Section)




               Exhibit 1 Follows




                                                9
